Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 2-18 are the dependent claims under consideration in this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Referring to the claim, line 1, there is no proper antecedent basis for the words “the second platform”.
Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

          Claims 1, 2, 5-12 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Weaver (8,166,987).
          Weaver teaches a device usable by person with limited mobility or increased frailty capable of being used for walking or sitting or even adjusting the position of each shoe on a person or lacing each shoe on a person with one shoe being supported, in a one at a time fashion, by a platform.  The device is capable of being used in a standing positon or a sitting position.  The device incldues at least three pairs of handles where at least one is locatable at least 30 inches from the bottom of the device, which would accommodate a person of typical height and they extend beyond or outside of geometric columnar portions with at least two pairs of handles mostly horizontal and beyond the platform.  One pair or the first pair of handles 1305 (figure 13, for example) is useful for grasping while balancing, walking or gripping the device.  A second pair of handles 1320 (example in figure 14) are located below the first handles and are more horizontal and are useful for gripping and “leaning” onto the device when walking.  The third pair of handles 1460 (figure 13) are provided below the second and graspable for .  
          Claims 1-4 are rejected under 35 U.S.C. § 102(a) (1) as being anticipated by Hudd (2,793,800).
          Hudd teaches a device usable by a person as a step stool and further includes a seat and two platforms or steps.  The device is capable of being used to “climb” onto the steps one at a time and even to sit on the seat.  The device is also useful for adjusting the position of a shoe on a person or lacing each shoe on a person with one shoe being supported, in a one at a time fashion, by a platform 23 or 22 while the person holds onto one of the handles or both handles 31.  The device is capable of being used in a standing positon or a sitting position.  The seat 21 is pivotable such that the seat support becomes a pair of handles 31 and 32 locatable at least 30 inches from the bottom of the device, which would accommodate a person of typical height and extend .  
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver.
          Weaver discloses the invention as claimed.  See above.  The device is capable of being used when a person is sitting on the platform or standing with the device in front of him and even when the device is behind him. The device is capable of being used to walk or sit and can be used to adjust or tie shoelaces on each shoe.  A person would place two hands on the handles and brakes and then would lift a foot with a shoe on it 
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to “use” the device of Weaver to tie shoelaces on a shoe.  The device is capable of being useful for such a method (see method details above) and would help a person not worry about falling due to a loose shoelace and “tripping” on such shoelace while walking with the device. 
Claims 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hudd.
          Hudd discloses the invention as claimed.  See above.  The device is capable of being used when a person is sitting on the seat or standing with the device in front of him. The device is capable of being used to “climb” up onto the steps so as to reach an item located at a height.  It is capable of being used to adjust or tie shoelaces on each shoe, as well.  A person would place two hands on the handles 31 and 33 and then would lift a foot with a shoe onto the “step” or platform.  A person standing on one leg 
          It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to “use” the device of Hudd to tie shoelaces on a shoe.  The device is capable of being useful for such a method (see method details above) and would help a person not worry about falling off the steps due to a loose shoelace and “tripping” on such shoelace while using the device. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “third pair of handles” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Boyington, Serhan, Nabeta, Onobrakpeya and Hosbach illustrate devices including platforms and handles useful or capable of being used to adjust or tie shoelaces on shoes as a foot is lifted and placed on a platform by a user. Subotic, Wells and Simpson illustrate persons adjusting or acting on portions of shoes placed on platforms.
INQUIRIES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAEL IZAGUIRRE whose telephone number is (571)272-4987.  The examiner can normally be reached on Monday- Friday (9:30 to 6:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732